Title: To George Washington from John Hancock, 18 September 1777
From: Hancock, John
To: Washington, George



Sir,
Philada Septr 18th 1777. 10 O’Clock. P.M.

Last Night I was duely honoured with your Favour of yesterday, and this Day communicated the same to Congress.
A few Minutes ago I received a Letter by Express from Genl Dickinson (a Copy of which I enclose) covering one to you, which I also forward.
A certain Joseph Burns of Chester County, who had been sent out by Genl Wayne to reconnoitre the Situation of the Enemy, has this Moment called on me. He says he found them within seven or eight Miles of the Swede’s Ford; and being unable to get back again, was under a Necessity of making the best of his Way to this City. He further says, that some of the Pennsylvania light Horse on their Return to Town, had made Prisoners of two British Soldiers within eighteen Miles of this City on the Lancaster Road. I thought it best to lay this Intelligence before you, and to transmit it immediately by Express—and have the Honour to be, with the greatest Respect Sir your most obed. & very hble Servt

John Hancock Presidt


The Inclos’d Letter from Col. Wood Congress Refer to you.

